Citation Nr: 0708458	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  96-31 732A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for corneal opacities 
due to mustard gas exposure.

2.  Entitlement to service connection for conjunctivitis and 
chronic obstructive pulmonary disease (COPD) due to second- 
hand smoke and/or mustard gas exposure.

3.  Entitlement to an increased evaluation for residuals of 
intertrochanteric right hip fracture, currently evaluated as 
40 percent disabling.

4.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
November 1941, from September 1942 to December 1945, and from 
January 1951 to July 1952.  He also performed periods of 
service in the National Guard.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In February 1999, the Board denied entitlement to an 
increased rating for, among other things, residuals of an 
intertrochanteric right hip fracture.  It also remanded the 
claims of entitlement to service connection for 
conjunctivitis due to mustard gas exposure; and entitlement 
to service connection for corneal opacities and COPD due to 
second-hand smoke and/or mustard gas exposure.  The Board 
deferred action on the claim for SMC.

The veteran appealed the February 1999 Board decision.  In an 
August 1999 Order, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion for Remand 
vacating that portion of the February 1999 Board decision 
that, among other things, denied an increased rating for 
residuals of an intertrochanteric right hip fracture, and 
remanding the matter for additional proceedings.

In May 2000, the Board denied entitlement to service 
connection for conjunctivitis due to mustard gas exposure, 
and remanded the issue of entitlement to service connection 
for corneal opacities and COPD due to second-hand smoke 
and/or mustard gas exposure.

In May 2000, the veteran's representative notified the RO 
that the claimant had moved and his claims files were 
transferred to the RO in New Orleans, Louisiana.

In July 2001, the Board remanded the claim of entitlement to 
an increased rating for residuals of an intertrochanteric 
right hip fracture.  The Board referred to the RO, pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the issues of entitlement 
to service connection for conjunctivitis due to mustard gas 
exposure; and entitlement to service connection for corneal 
opacities and COPD due to second-hand smoke and/or mustard 
gas exposure.

In December 2002 and April 2003, the Board undertook 
additional development of the claim for an increased rating 
for residuals of an intertrochanteric right hip fracture 
pursuant to old 38 C.F.R. § 19.9(a)(2).

In January 2003, the Board denied entitlement to service 
connection for conjunctivitis due to mustard gas exposure and 
entitlement to service connection for corneal opacities and 
COPD due to second-hand smoke and/or mustard gas exposure.

In order to comply with the holding by the United States 
Court of Appeals for the Federal Circuit's in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003), the Board remanded in July 2003, the 
claim for an increased rating for residuals of an 
intertrochanteric right hip fracture and the claim for SMC 
for the issuance of a supplemental statement of the case.  In 
September 2003, the veteran was issued the supplemental 
statement of the case.

In February 2004, the Board once again remanded the claim for 
an increased rating for residuals of an intertrochanteric 
right hip fracture and the claim for SMC for additional 
development.

The veteran appealed the January 2003 Board decision.  In a 
July 2004 Order, the Court granted a Joint Motion for Remand, 
vacating the January 2003 Board decision and remanding the 
claims of entitlement to service connection for 
conjunctivitis due to mustard gas exposure and entitlement to 
service connection for corneal opacities and COPD for 
additional proceedings.

In February 2005, the Board again remanded the claim for VCAA 
notification, additional medical evidence, and VA 
examinations.

As noted in February 2005, the record raises the issue of 
entitlement to an earlier effective date for an award of a 
total disability evaluation based on individual 
unemployability due to service connected disorders.  This 
issue, however, is still not currently developed or certified 
for appellate review.  Accordingly, this matter is referred 
to the RO for expedited and appropriate consideration.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran had full 
body exposure to mustard gas or Lewisite while on active 
duty.

2.  Corneal opacities and conjunctivitis are not shown to be 
causally related to any incident of the veteran's military 
service.

3.  Chronic obstructive pulmonary disease is not shown to be 
causally related to any incident of the veteran's military 
service.

4.  The preponderance of the competent evidence is against 
finding that second-hand smoke exposure led to the 
development of chronic obstructive pulmonary disease.

5.  The veteran's residuals intertrochanteric right hip 
fracture are not manifested by impairment of the femur, flail 
hip joint, or ankylosis of the hip.

6.  The veteran's service connected disorders alone do not 
cause him to be blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less in both eyes or concentric 
contraction of the visual field to five degrees or less, nor 
do they necessitate his admission to a nursing home because 
of mental or physical incapacity.

7.  The veteran's service connected disabilities alone do not 
render him so helpless as to be unable to care for himself, 
protect himself from the hazards or dangers incident to his 
environment or attend to the needs of nature, nor do they 
prevent him from leaving his home.

8.  The veteran does not have a single service-connected 
disability ratable at 100 percent disabling with additional 
service-connected disability or disabilities independently 
ratable at 60 percent, nor is he permanently housebound by 
reason of service-connected disabilities that substantially 
confine him to his dwelling or immediate premises.


CONCLUSIONS OF LAW

1.  Corneal opacities and conjunctivitis were not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.316, 3.326 (2006).

2.  Chronic obstructive pulmonary disease was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316, 
3.326.

3.  The schedular criteria for an evaluation in excess of 40 
percent for residuals of an intertrochanteric right hip 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71, 4.71a, 
Diagnostic Codes 5250, 5252, 5254, 5255 (2006).

4.  The criteria for the award special monthly compensation 
based on the need for the regular aid and attendance have not 
been met.  38 U.S.C.A. §§ 1114, 1502(b), 1521(d), 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.23, 
3.102, 3.350, 3.351, 3.352 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2005 and May 
2006 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the service connection claims on appeal, 
or the effective date with regard to the increased rating and 
special monthly compensation claims.  The failure to provide 
these notices is harmless because the preponderance of the 
evidence is against the appellant's claims.  Therefore, as 
appropriate, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.   The 
claims were readjudicated in a July 2006 supplemental 
statement of the case.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded VA 
examinations, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

II.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where exposure to mustard gas and/or Lewisite has been 
alleged as the cause of a current disability, the provisions 
of 38 C.F.R. § 3.316 provide that exposure to specified 
vesicant agents during active military service under the 
circumstances described below, together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition.  
Circumstances which would raise this basis of entitlement 
are:  (1) Full- body exposure to nitrogen or sulfur mustard 
during active military service together with the subsequent 
development of, in pertinent part, chronic conjunctivitis, 
keratitis, corneal opacities; (2) Full-body exposure to 
nitrogen or sulfur mustard or Lewisite during active military 
service together with the subsequent development, in 
pertinent part, of chronic obstructive pulmonary disease; or 
(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.  38 C.F.R. § 3.316(a).

In Pearlman v. West, 11 Vet. App. 443 (1998), the Court found 
that the initial burden of submitting a claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Id. at 446.  The Court specified 
that "the veteran is relieved of his burden of providing 
medical evidence of a nexus between the current disability 
and the in-service exposure.  Rather, service connection is 
granted if the appellant has experienced: (1) full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
the specified conditions," subject to the regulatory 
exceptions in 38 C.F.R. § 3.316(b). Id.

Background

The veteran claims entitlement to service connection for 
corneal opacities secondary to mustard gas exposure, and 
entitlement to COPD and conjunctivitis due to in-service 
exposure to both mustard gas and second hand smoke.

An enlistment examination of July 1940 did not reveal 
complaints or findings of impaired eyesight or a lung 
disability.  Reports of physical examinations in December 
1945 and January 1951 showed normal lungs and chest with no 
evidence of corneal opacities or conjunctivitis.

The service medical records note complaints of blurred vision 
while reading or when engaged in near work.  These complaints 
were diagnosed as bilateral mixed astigmatism.

An immunization record shows that the veteran underwent 
mustard gas testing in June 1944.  The record reveals that 
the "type of reaction" to the test was "positive". As a 
result of the test, the veteran suffered "burns on skin".

In a statement filed in November 1991, the veteran claimed 
that he was involved in experimental mustard gas testing.  He 
indicated that mustard gas was applied to his left arm which 
caused a large blister to form.

In a March 1992 statement, the veteran indicated that he was 
exposed to mustard gas in either 1943 or 1944 while serving 
in the 76th Signal Heavy Construction Battalion in Missouri.

An April 1992 letter from James A. Merk, M.D. indicated that 
the veteran had been under his care for bouts of chronic 
bronchitis and conjunctivitis since August of 1962.  The 
veteran told Dr. Merk that he was involved in mustard gas 
testing from 1940-1945.  While not offering an opinion, the 
physician suggested that recent reports showed a probable 
relationship between mustard gas testing and these types of 
medical conditions.

In a December 1994 statement, the veteran indicated that a 
left arm scar was incurred as a result of secret mustard gas 
sensitivity testing in 1944.

A January 1996 VA note indicated that the veteran's COPD was 
secondary to bronchiolitis obliterans, which was likely 
secondary to mustard gas exposure.

At a VA examination in July 1996, the veteran was diagnosed 
with bronchopastic lung disease and glaucoma by history.  A 
chest x-ray revealed no acute cardiopulmonary process.  
Examination of the eyes revealed normal conjunctivae. Neither 
COPD, cataracts, nor conjunctivitis were diagnosed.

In December 1997, the RO contacted the VA Central Office in 
Washington, DC to determine if the veteran's name was on a 
list of those who participated in mustard gas testing in the 
Army.  A response indicated that his name was not on the 
list.

In February 1998, the RO wrote the U.S. Army Chemical and 
Biological Agency at Aberdeen Proving Ground, Maryland, and 
requested any information with regard to the veteran's 
participation in mustard gas testing.  A copy of 
aforementioned June 1944 immunization record was enclosed.

Following a VA examination in April 1998, the examiner opined 
that the veteran's lung disease, then diagnosed as emphysema, 
was not the result of exposure to mustard gas in service.  
The examiner indicated that exposure to mustard gas was 
associated with an acute inflammatory process in the lungs 
rather than anatomic changes consistent with the diagnosed 
chronic emphysematous lung disease.

In a May 1998 letter, the US Army Chemical and Biological 
Defense Command (CBDCOM) reported that they were unable to 
confirm the appellant's claim of full body exposure to 
mustard gas in service.  Based upon the information provided 
the CBDCOM opined that the veteran participated in a training 
exercise used to show soldiers the effects of a mustard agent 
and the use of protective ointments issued at the time.  The 
training exercise at that time consisted of dropping two or 
three drops of mustard agent directly to the skin, usually on 
the forearm.  A blister would typically form, ranging in size 
from a dime to a quarter.

In July 1998, the veteran was diagnosed with mild bilateral 
cataracts.

A VA examiner in October 1998 opined that based upon the 
unavailability of medical records documenting full body 
exposure to mustard gas that the veteran did in fact 
participate in full body exposure.  Based on that assumption, 
he opined that the veteran's COPD was causally related to 
mustard gas exposure.  He further opined that second-hand 
smoke might have aggravated the mustard-caused COPD.

The veteran submitted over 16 signed letters indicating that 
consideration should be given to the argument that he was 
exposed to mustard gas and second-hand smoke in service.

In November 1998, the veteran submitted articles concerning 
mustard gas exposure.

In a May 2000 letter the veteran claimed that the CBDCOM 
"deliberately destroyed" records of his in-service exposure 
to mustard gas.  No proof was offered in support of this 
assertion.  He claimed that in June 1944, while serving with 
the 76th Signal Heavy Construction Battalion he participated 
in full body mustard gas testing at Camp Crowder, Missouri 
and at Omaha Beach in France.  (The Board notes that the 
service personnel records show that the veteran did not 
arrive in Europe until October 1944, long after the "D-Day 
Landing" at Omaha Beach on June 6, 1944.  No evidence has 
been offered to support the claim that mustard gas tests were 
conducted at Omaha Beach, France.)

In another statement submitted in August 2000, the veteran 
reported that exposure to mustard gas occurred in May or June 
1944 at Camp Crowder in Missouri.  At that time, he and 
several other soldiers, entered a small shack wearing gas 
masks. After the gas was started, he was told to remove his 
mask.  Afterwards, he was told that the experiment was secret 
and if anyone discussed the testing they would be reduced in 
rank.

In August 2000, the RO contacted the Compensation and Pension 
Service who confirmed that the veteran was not on the list of 
those known to have participated in full body exposure to 
mustard gas or other vesicant agents.

A November 2000 VA outpatient clinic note recorded a 
diagnosis of COPD secondary to mustard gas exposure in 1944.  
No basis for the opinion that the appellant was exposed to 
mustard gas was provided by the examiner.

In November 2001, the RO sent another letter to CBDCOM to 
confirm whether or not the veteran underwent full body 
exposure to mustard gas and/or Lewisite. Information provided 
included the veteran's social security number, claims number, 
date of birth and unit assignment.  CBDCOM's December 2001 
response indicated that further information was necessary in 
order to respond to the RO's request.

In March 2002, the RO contacted the veteran and requested 
specific information concerning his alleged exposure to 
mustard gas.  The veteran responded and in April 2002, the RO 
sent another request to CBDCOM including a detailed 
description in the veteran's words as to his purported 
exposure to mustard gas.  In reply, the CBDCOM reported it 
had no information related to the veteran or his alleged 
exposure to mustard gas during World War II.  Further, no 
information was available regarding the 76th Signal Heavy 
Construction Battalion and a "secret mission."  Additionally, 
they had no information concerning exposure to full body 
concentration of mustard agents while using only a gas mask 
for protection.

March 2002 VA treatment record showed moderate to severe 
chronic obstructive pulmonary disease.

At an August 2002 VA examination the examiner opined that 
since there was no evidence that the veteran was exposed to 
full body concentrations of mustard gas, COPD could not be 
related to service.  The examiner opined that COPD was likely 
idiopathic.

VA medical records dated 2004 to 2005 show ongoing eye 
treatment and cataract surgery in the left eye in June 2005.  
These records also show treatment for COPD.  

A March 2006 letter from Wilson Baber, M.D., noted that the 
veteran underwent a left eye pars plana vitrectomy and 
panretinal endolaser in November 2005 for a vitreous 
hemorrhage secondary to a left eye superior hemicentral 
retinal vein occlusion.  He was seen in January 2006 with 
uncorrected visual acuities of 20/40 in the right eye and 
counting fingers at three feet in the left.  The examiner 
noted he was legally blind in his left eye.  

Hospital records from Lincoln General Hospital indicate the 
veteran was admitted in August 2006 for an exacerbation of 
COPD and bronchitis.  X-ray showed the lungs to be 
hyperinflated and there was diffuse interstitial changes 
bilaterally.  There was no vascular congestion, air-space 
consolidation, or pleural fluid seen.  There was blunting of 
the right costophrenic angle that might represent a small 
amount of pleural scar.  

Based upon the foregoing the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection secondary to in-service 
mustard gas exposure.  In this regard, there is no competent 
evidence verifying the assertion that the appellant 
participated in any in- service event which included full-
body exposure to nitrogen, sulfur mustard or Lewisite.  His 
service medical records confirm mustard gas exposure to the 
skin that resulted in a burn; however, the veteran's name is 
not on the list of those known to have participated in tests 
involving full-body exposure to vesicant agents.  Moreover, 
there is no evidence that any in service testing including 
the veteran involved more than a training exercise to show 
the effects of a mustard gas agent upon the skin.  Indeed, 
the veteran's own initial statement in 1991 was that the use 
of a mustard agent was confined to the skin of his left arm.

In reaching this decision the Board considered the literature 
submitted in support of the appellant's claim.  This 
literature, however, does not address the individual 
specifics of the veteran's case.  Hence, it is of minimal 
probative value. Sacks v. West, 11 Vet. App. 314 (1998)

The Board also carefully considered the medical opinions 
linking exposure to mustard gas to the development of the 
veteran's COPD; however, those opinions are of limited 
probative value in the absence of evidence verifying in-
service full body vesicant agent exposure.

As such, service connection for COPD, conjunctivitis and 
corneal opacities is not warranted on a presumptive basis as 
due to claimed in-service exposure to mustard gas.



Second-hand Smoke:

In an October 1994 post service VA outpatient treatment note 
the veteran complained of coughing and wheezing.  He reported 
that on October 11, 1994 he was exposed to smoke in his house 
after a sanitation or pollution control plant had a 
ventilation back-up which caused smoke to enter into 
residential homes.

In his December 1994 claim, the veteran contended that if VA 
did not grant service connection for COPD due to mustard gas 
exposure, then service connection was warranted as a result 
of in-service exposure to second-hand smoke.  In this regard, 
he noted that cigarette smoking was encouraged in the 
military in the 1940's.

A VA examination in July 1996 revealed that the appellant's 
conjunctivae were normal.

In an August 1996 VA outpatient treatment note the veteran 
was diagnosed with obstructive lung disease.  The examiner 
noted that the appellant was a non smoker, and opined that 
his lung disease was due to in-service second- hand smoke 
exposure.

The veteran was afforded a VA examination in April 1998.  The 
examination included a review of the claims folders.  The 
veteran described exposure to second-hand smoke in service 
and post-service.  He stated that he began to have 
significant breathing difficulty at age 65.  The impression 
was the veteran was suffering from an emphysematous lung 
disease as evidenced by his current pulmonary function tests 
and chest x-ray.  The examiner noted a relationship between 
emphysematous lung disease and tobacco smoke, however, he 
opined that as a non- smoker, the veteran did not develop 
this degree of emphysema simply based upon second-hand smoke 
exposure.

An August 2000 VA examination noted the appellant's claim of 
no prior smoking history.  The veteran's history of "testing" 
a new gas mask and special uniforms in June 1944, was also 
noted.  Physical examination revealed end stage COPD.  The 
examiner opined that if mustard gas exposure had occurred 
such exposure would be a causative agent for COPD.  The 
examiner noted, however, that mustard gas exposure would not 
be necessary to explain the veteran's COPD, given that the 
alleged exposure took place in 1944 and no respiratory 
symptoms were reported prior to 1952.  The examiner did not 
link any claimed disorder to in-service second hand smoke 
exposure.

An August 2002 VA examiner was unable to link COPD to second-
hand smoke.  The examiner noted several inconsistencies 
regarding the veteran's claimed exposure to second-hand smoke 
both in-service and subsequent thereto.  As such, the 
examiner opined that while the veteran was exposed to second-
hand smoke both inservice and post service such exposure was 
not at least as likely as not related to the development of 
his COPD.

A March 2005 letter from James A. Merk, M.D., indicated that 
he was retired and did not have records on the veteran; 
however, he stated he treated the appellant for chronic 
bronchitis incurred while on active duty service.

After a careful consideration of all of the evidence of 
record, the Board does not find that service connection is 
warranted for COPD due to exposure to second-hand smoke in 
service.

Although the Board has determined that 38 C.F.R. § 3.316 may 
not be utilized in this case to afford the veteran a 
favorable determination, the Board must also address whether 
the veteran's lung and eye conditions are directly related to 
active service, to include any claimed vesicant exposure 
based on proof of direct causation.

In this case the record is negative for complaints, findings 
or treatment of a chronic eye or lung disorder in service.  
Rather, reports of physical examinations in December 1945 and 
January 1951 showed normal lungs and chest, and no evidence 
of either chronic conjunctivitis or corneal opacities.  In 
addition, there is no competent evidence to show that COPD, 
conjunctivitis, or corneal opacities are directly related to 
service.  Finally, as noted above, there is no evidence that 
the veteran ever underwent full body exposure to mustard gas, 
and the preponderance of the evidence is against finding a 
link between any claimed disorder and any in-service second 
hand smoke exposure.

Although Dr. Merk indicates he had treated the veteran for 
disabilities incurred in service, the physician did not base 
his opinion on any incident in service or any medical reports 
in the file.  The physician also did not indicate if he had 
reviewed the veteran's claims file prior to rendering his 
opinion. "Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence," Swann v. Brown, 5 Vet. App. 229, 233 
(1993), the medical statements of Dr. Merk are inadequate to 
establish a connection between the veteran's eye disabilities 
and COPD and service.

Finally, while the veteran contends that such a relationship 
exists, he is not shown to have the requisite medical 
expertise to offer a competent opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In view of the 
preponderance of the competent evidence being against finding 
a disease that is related to service, there is no basis for 
establishing service connection on a direct basis.  In other 
words, the preponderance of the evidence is against the 
veteran's claims for service connection. In such cases, the 
evidence is not evenly balanced, and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Increased evaluation for residuals intertrochanteric 
right hip fracture

Background

In October 1994, the veteran was evaluated by VA for right 
hip pain and foot trouble.  The veteran was able to flex his 
right hip to 100 degrees.  He was able to externally rotate 
to 30 degrees on the right, and internally rotate to 20 
degrees. He complained of mild discomfort with the hip flexed 
and rotated, internally and externally.  When the Faber 
maneuver was attempted, he described right sided hip pain, 
and was unable to lower his right knee very near the table.  
The angle of the abducted right thigh when the right ankle 
overlaid the left knee was 40 degrees. X-ray studies of the 
right hip revealed a healed intertrochanteric and 
subtrochanteric fracture of the right proximal femur; there 
was a small ossicle inferior to the right femoral head.  The 
diagnosis was right hip fracture, status-post plate and 
screws.

A March 1996 VA x-ray study of the right hip revealed no 
significant interval change in appearance of the joint; there 
was no radiographic evidence of loosening or infection; a 
healed, intertrochanteric fracture was present.

A July 1996 VA examination of the veteran's hip noted 
complaints of daily pain which was intermittent in nature and 
described as a dull ache.  The appellant reported that he had 
occasional sharp pain which lasted for a few seconds with 
certain movements. This pain was worse with damp, rainy 
weather.  The veteran complained of moderately severe pain on 
attempted movement of his hip in all directions.  On physical 
examination he was able to abduct his hip 10 degrees and flex 
it 75 degrees.  An x-ray study of the right hip revealed 
status post open reduction and internal fixation of a right 
femoral fracture.  No acute fracture or dislocation was seen.  
The impression was status post-open reduction and internal 
fixation of right femoral fracture with probable right hip 
bursitis.

At an August 2000 VA examination, the veteran reported taking 
Naproxen for his hip.  He stated that approximately ten years 
ago he fell and injured his right hip and thigh.  He 
underwent surgery at Fairfield County Hospital and a plate 
was inserted in the long bone.  The veteran did not know 
whether the hip itself was broken or whether it was just the 
long bone.  Since then the veteran reportedly experienced 
intermittent right hip pain.  The veteran reported difficulty 
walking, and going up or down stairs.  He reported pain on 
standing, and was unable to run or jog.  

The veteran also had difficulty with right hip pain, 
stiffness and soreness in the right knee, and soreness in the 
right ankle.  The veteran had no swelling, arthrocentesis, 
surgery or injection of these joints.  The examiner noted the 
veteran was able to stand and was able to walk a few feet.  
Dyspnea seemed to limit his activities as opposed to joint 
difficulties.  

The examination revealed no particular bony abnormalities of 
the hip.  The lateral surface of the right thigh had a 
vertical surgical scar.  The whole lateral aspect of the 
right thigh was subjectively tender, although no particular 
abnormalities were visible on inspection.  X-rays showed an 
old injury of the femoral neck which was reinforced with a 
compression screw.  There was a lateral femoral side plate 
and an old injury of the upper femoral shaft.  There was 
osteoporosis of the bony structures.  The hip joint space was 
noted as satisfactory.

At the August 2002 VA examination, the veteran gave a history 
of a hip fracture in 1981 as a result of a fall.  He 
underwent an open reduction internal fixation of the right 
hip in 1981.  The veteran stated that he since had right hip 
pain, weakness, stiffness, redness, heat, fatigability, and 
lack of endurance.  The veteran described himself as being 
bed bound and wheelchair bound.  He placed his pain as a 9 
out of 10, which lasted all day every day.  The veteran had 
good response from Naproxen.  He indicated his hip limited 
him in his daily activities and required that he was bed 
bound most of the day.  

The examination revealed no evidence of ankylosis of the 
right hip. There was no evidence of a femur fracture, with 
false joint or fracture of the anatomical neck with nonunion 
without loose motion and weight bearing preserved without a 
brace.  The veteran was able to propel himself in his 
wheelchair 100 feet at a time and then would stop and rest, 
which was due to hip pain and his chronic obstructive 
pulmonary disease.  He would then continue the propelling 
with both feet in a walking motion, while seated in the 
wheelchair.  The veteran also propelled himself 350 feet from 
the examiner's room to the waiting room at the end of the 
examination.  The veteran was able to stand up during the 
examination as well as undress himself.  

The VA medical examiner provided an April 2003 follow-up 
medical opinion, and stated that it was likely that veteran 
had additional limitation of motion of his range of motion 
with his right hip when having a flare-up.  Flare ups 
reportedly occurred during weather changes and sleeping on 
his right hip wrong.  Since the veteran was not having a 
flare-up during his August 2002 examination, the VA examiner 
could not assess or estimate how many degrees he would lose 
or gain during a flare-up.  Activities to elicit fatigue or 
against varying resistance could not be done, because the 
veteran stated he could not walk up and down stairs or walk 
up and down the hallway.  The veteran complained of pain 
during simple movements of standing to weight bearing and 
taking off his clothes.  The veteran was not uncoordinated, 
and could propel his wheelchair with appropriate speed and 
control.  The veteran did drive periodically to the store at 
least once a month and had been issued a motor scooter, based 
on his service connected foot condition.  

At an August 2003 VA examination, the veteran reported a 
history of a hip fracture in 1981 and described himself as 
being bed bound and wheelchair bound.  He did admit to 
subjective claims of weakness, stiffness, redness, heat, 
fatigability, and a lack of endurance in his hips since his 
fracture.  The examiner noted that it was likely the veteran 
had additional limitation of his range of motion with his 
hips during a flare-up; however, it was noted that since he 
had no acute flare-up for the August 2002 examination, it 
would be difficult for the examiner to assess or estimate how 
many degrees he would lose or potentially even gain during a 
flare-up.  The veteran's range of motion for both hips was 
given as indicated in August 2002.  The veteran was not taken 
up or down any stairs during his August 2002 examination as 
he stated he could not perform this activity.  Therefore, 
repetitive activities to elicit fatigue or against varying 
resistance could not be done.  The examiner indicated the 
veteran complained of pain with the simple movement of 
standing to weight bear and taking off clothing.  He did not 
appear to be incoordinated by jesters of weight bearing and 
removing his clothing for the examiner which consisted of 
removing his pants to reveal his right hip scar.  His 
propulsion with his wheelchair was appropriate and exhibited 
that he had control with propelling it with his feet.

At a July 2004 VA examination, no deformity of the right 
femur was noted.  Both left and right thighs had decreased 
tone of the musculature.  There was no atrophy and no muscle 
fasciculation.  The veteran could propel himself up from a 
seated to a standing position; however, he did this very 
dramatically and held onto the armrest and the furniture in 
the room.  The diagnosis was impairment of the right femur; 
residuals - primarily pain, no deformity; right hip fracture, 
intertrochanteric, status post surgical repair in 1991.

At a May 2006 VA examination, the veteran reported 
experiencing right hip pain in the posterior upper buttock 
area.  He reported problems with weakness and stiffness.  He 
denied swelling, heat, or redness.  He reported problems with 
instability and giving way due to pain.  He did not report 
locking.  The veteran reported problems with fatigability and 
lack of endurance due to pain increasing with activity.  The 
veteran was taking Neurotin which decreased the pain for 
several hours.  The veteran reported flare-ups lasting three 
to four hours after he had taken the Neurotin and the 
medication had worn off.  Precipitating factors included any 
right hip movement.  It was noted the veteran was severely 
limited on his ability to stand, transfer, and ambulate due 
to his feet and respiratory conditions.  

During a flare-up the veteran was noted to avoid any 
movement, transferring, and weight bearing activity.  The 
veteran used an electric scooter for mobility and two canes 
in his home in areas that were limited access for the 
electric scooter.

The veteran did not have any history of dislocation or 
recurrent subluxation of the right hip.  He did not have 
inflammatory arthritis or any constitutional symptoms.  He 
did not have a prosthesis or prosthetic implants.  

The examiner noted that the veteran had not been employed 
since 1982, and the record reflects that the veteran is 
receiving a total disability evaluation based on individual 
unemployability due to service connected disorders.  At home 
he no longer did any yard work or home repairs.  He required 
assistance with activities of daily living.  He was limited 
in his ability to ambulate to several feet.  His ability to 
ambulate was also noted to be impaired secondary to his 
service connected claw foot deformities and his nonservice 
connected chronic obstructive pulmonary disease.  He did not 
participate in any sports, exercise, or recreational 
activities.  

On examination the veteran was in a wheelchair in which he 
propelled himself.  He did have his oxygen on.  He required 
assistance with dressing and undressing.  He developed severe 
shortness of breath with minimal activity.  He required 
assistance with rising from the wheelchair and with transfer 
onto the examination table.  His gait was unsteady and the 
posture with a forward flexion.  He was able to take three 
steps with assistance.  On examination of the shoes, there 
was increased shoe wear pattern to the posterior heels.  
There was a slight increase in wear to the right shoe over 
the left.  There was no differentiation between the callous 
formation of the right foot over the left.  The examiner was 
unable to elicit deep tendon reflexes and there was 
diminished perception to vibratory stimuli in both legs.  

There was no bone or joint deformity of the right hip.  There 
was no swelling or effusion.  There was no redness or 
increased warmth.  There was a 14.5 cm by 0.1 cm linear 
surgical scar to the right lateral hip secondary to the 
surgical intervention for the fracture in 1991.  The scar was 
well healed and not adherent.  There was generalized atrophy 
of the musculature in the upper and lower extremities.  Motor 
strength testing was 1/5.  With repetitive motion there was 
increased pain and decreased strength.  He had difficulty 
performing a third repetitive motion.  He reported pain at 
level 10 on a scale of 0 to 10 with range of motion.  With 
repetitive range of motion he reported pain at level 10.  
There was objective evidence of pain with guarding and 
grimacing.  Pain was present at 0 degrees and increased 
throughout the range of motion testing.  Pain did not end.  
There were additional limitations of range of motion or joint 
function secondary to pain, fatigue, weakness, or lack of 
endurance following repetitive use.  The major functional 
impairment was fatigue.  Functional impairment was measured 
in degrees with the range of motion testing.

Range of motion of the hip was flexion to 30 degrees; 
extension to zero degrees; adduction to zero degrees; 
abduction to 12 degrees; external rotation to 6 degrees; and 
internal rotation to 10 degrees.  

The examiner diagnosed right hip intertrochanteric fracture 
status post surgical pinning in 1991; post traumatic 
degenerative changes present by radiological studies.  The 
examiner opined that it was as least as likely as not that 
there was additional loss of right hip motion during a flare-
up or with fatigue.  The examiner noted that on the 
examination with repetitive range of motion, range of motion 
of the hip dropped to 0 degrees.  The veteran was unable to 
perform repetitive motion due to fatigue and pain.  The 
examiner also noted the veteran's non-service connected 
chronic obstructive pulmonary disease was not a factor in his 
limited mobility.  The veteran had a history of severe oxygen 
dependent chronic obstructive pulmonary disease.  He 
developed dyspnea on exertion with minimal exertion during 
the examination.  Even with oxygen in place with range of 
motion testing the dyspnea on exertion was elicited.  It was 
not possible to estimate without resorting to speculation the 
exact role that chronic obstructive pulmonary disease played 
any limited range of motion.  The veteran did report severe 
pain with range of motion and there were limitations 
primarily due to pain with range of motion and fatigue.  

Criteria

The veteran was originally rated under Diagnostic Code 5255, 
impairment of the femur.  By a rating decision dated July 
2006, the veteran's evaluation was increased to 40 percent 
under Diagnostic Code 5252, effective May 13, 1996.  This 
evaluation has remained in effect since.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) 
in terms of the degree of additional range-of-motion loss due 
to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5255, provides a 60 
percent rating for either fracture of surgical neck of the 
femur with false joint; or for fracture of shaft or 
anatomical neck of the femur with nonunion, without loose 
motion, and weight bearing preserved with the aid of a brace.  
Id.

Limitation of flexion is covered by 38 C.F.R. § 4.71a, 
Diagnostic Code 5252, and a 40 percent evaluation is the 
maximum permissible under this diagnostic code.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a, Diagnostic Code 5254.

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, DC 
5250.  Favorable ankylosis in flexion at an angle between 20 
and 40 degrees with slight adduction or abduction warrants 
assignment of a 60 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5250.

Analysis

In this case, the preponderance of the evidence is against an 
evaluation in excess of the currently assigned 40 percent 
disability rating.  In this respect, there is no evidence of 
a nonunion femur impairment, flail hip joint, or ankylosis of 
the hip; therefore Diagnostic Codes 5250, 5254, and 5255 are 
not for application.  

The Board has also considered the issue of whether the 
veteran's service-connected right hip disability presents an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  38 
C.F.R. § 3.321(b).  In this regard, the veteran is in receipt 
of a total disability evaluation based on individual 
unemployability due to service connected disorder, and the 
evidence does not show that his right hip disability alone 
interferes markedly with employment beyond that contemplated 
in the assigned rating, nor does it warrant frequent periods 
of hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  

Accordingly, an evaluation in excess of 40 percent disabling 
for the veteran's service-connected impairment of the femur, 
left leg, is not warranted.  In reaching this decision, the 
Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Special monthly compensation (SMC)

The veteran seeks special monthly pension based on the need 
for regular aid and attendance. Increased compensation is 
payable to a veteran by virtue of the need for such 
assistance.  The need for aid and attendance means being 
helpless or nearly so helpless as to require the aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2006).  
The veteran will be considered to be in such need if he: (1) 
is blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or (2) 
is a patient in a nursing home because of mental or physical 
incapacity; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352 
(a).

The following basic considerations are critical in 
determining the need for the regular aid and attendance of 
another person: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  Id.  

It is not required that all of the disabling conditions be 
found to exist before a veteran meets the criteria for the 
regular aid and attendance of another person.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  Id.


The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  Id.

An August 2003 VA examination noted that the veteran was 
wheelchair bound due to foot pain, and chronic obstructive 
pulmonary disease.

A letter from Wilson B. Baber, M.D., dated March 2006 
indicated that the veteran was legally blind in his left eye.  
The veteran, however, is not service connected for an eye 
disorder.

At his May 2006 VA examination, the examiner noted the 
veteran needed assistance with activities of daily living.  
He was limited on his ability to ambulate to several feet.  
His ability to ambulate was also secondary to his service 
connected claw foot deformities and his nonservice connected 
obstructive pulmonary disease.  The veteran was able to 
propel himself in his wheelchair but required assistance with 
dressing and undressing.  He required assistance with rising 
from the wheelchair and with transfer onto the examination 
table.  The gait was unsteady and the posture with a forward 
flexion.  He was able to take three steps with assistance.  

To establish entitlement to special monthly compensation 
based on housebound status under 38 U.S.C.A. § 1114(s), the 
evidence must show that a veteran has a single service- 
connected disability evaluated as 100 percent disabling and 
an additional service-connected disability, or disabilities, 
evaluated as 60 percent or more disabling that is separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or, the veteran has a single service- 
connected disability evaluated as 100 percent disabling and 
due solely to service-connected disability or disabilities, 
the veteran is permanently and substantially confined to his 
or her immediate premises.  38 C.F.R. § 3.350(i).

The Board acknowledges that, as a result of his service 
connected disabilities, the veteran currently experiences 
rather significant impairment; however, he is not blind, nor 
does he have loss of use of both feet or one hand and one 
foot due exclusively to his service-connected disabilities.  
While it is true that, at present, the veteran is confined to 
a wheelchair, he is neither helpless nor bedridden due to his 
service-connected hip and foot disabilities.  Rather, the 
clear weight of the evidence is to the effect that the large 
portion of the veteran's disability is the result of his 
nonservice-connected chronic obstructive pulmonary disease 
and eye disorders. Overall, the evidence of record does not 
demonstrate that, due solely to the veteran's service-
connected disabilities; he is unable to attend to the matters 
of daily living or to protect himself from the hazards of his 
environment.  Consequently, special monthly compensation 
based on the need for the regular aid and attendance of 
another person is not warranted.

The veteran does not have a single service-connected 
disability rated 100 percent disabling and each service-
connected disability is currently assigned the maximum 
allowable rating under the appropriate Diagnostic Code.  A 
single disability rated 100 percent is a threshold 
requirement, and the analysis need proceed no further.  Where 
the law and not the evidence is dispositive, the claim should 
be denied or the appeal terminated because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
entitlement to special monthly compensation based on the need 
for aid and attendance or upon housebound status is denied.


ORDER

Entitlement to service connection for corneal opacities due 
to mustard gas exposure is denied.

Entitlement to service connection for conjunctivitis and 
chronic obstructive pulmonary disease (COPD) due to second- 
hand smoke and/or mustard gas exposure is denied.

Entitlement to an evaluation in excess of 40 percent for 
residuals of intertrochanteric right hip fracture is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


